IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


NICHE KNIGHT,                          : No. 340 EAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (COMMONWEALTH OF                 :
PENNSYLVANIA, NORRISTOWN STATE         :
HOSPITAL),                             :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.